Name: Commission Regulation (EC) No 304/2009 of 14 April 2009 amending Annexes IV and V to Regulation (EC) No 850/2004 of the European Parliament and of the Council as regards the treatment of waste containing persistent organic pollutants in thermal and metallurgical production processes (Text with EEA relevance )
 Type: Regulation
 Subject Matter: environmental policy;  health;  deterioration of the environment;  electrical and nuclear industries;  iron, steel and other metal industries
 Date Published: nan

 15.4.2009 EN Official Journal of the European Union L 96/33 COMMISSION REGULATION (EC) No 304/2009 of 14 April 2009 amending Annexes IV and V to Regulation (EC) No 850/2004 of the European Parliament and of the Council as regards the treatment of waste containing persistent organic pollutants in thermal and metallurgical production processes (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (1), and in particular Article 7(6) and Article 14(3) thereof, Whereas: (1) At the eighth meeting of the Conference of the Parties to the Basel Convention updated general technical guidelines for the environmentally sound management of waste consisting of, containing or contaminated with persistent organic pollutants (Decision VIII/16) were adopted. The subsection on thermal and metallurgical production of metals was added to section IV.G.2 dealing with the destruction and irreversible transformation. (2) The update of the guidelines should be reflected in Regulation (EC) No 850/2004, because they provide a relevant source for scientific and technical progress in the treatment of wastes containing persistent organic pollutants. (3) The updated guidelines also define the levels of destruction and irreversible transformation necessary to ensure that the characteristics of persistent organic pollutants are not exhibited. The methods should, inter alia, not exceed the atmospheric emissions value for polychlorinated dibenzo-p-dioxins (PCDDs) and polychlorinated dibenzofurans (PCDFs) of 0,1 ng TEQ/Nm3. This value is identical to the air emission limit value laid down in Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste (2). Because it is essential to require that the facilities for the treatment of waste containing persistent organic pollutants meet the emission limit values for PCDDs and PCDFs laid down in Directive 2000/76/EC those limit values should be applied whether or not the processes are subject to that Directive. (4) The updated general technical guidelines on persistent organic pollutants also recommend in section IV.G.1 to separate the part of waste equipment which contains or is contaminated with persistent organic pollutants. This requirement clarifies the implementation of pre-treatment operations as referred to in Part 1 of Annex V to Regulation (EC) No 850/2004. Therefore Part 1 of Annex V to Regulation (EC) No 850/2004 should be amended accordingly. (5) The toxic equivalent factors used in Annexes IV and V to Regulation (EC) No 850/2004 to calculate concentration limits for PCDDs and PCDFs were updated by the World Health Organisation in 2005 on the basis of latest scientific information. This should be reflected in Annexes IV and V to Regulation (EC) No 850/2004. (6) The measures provided for in this Regulation are the most appropriate to ensure a high level of protection of human health and environment. (7) Regulation (EC) No 850/2004 should therefore be amended accordingly. (8) The Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (3) did not deliver an opinion on the measures provided for in this Regulation within the time-limit laid down by its Chairman and the Commission therefore submitted to the Council a proposal relating to the measures. Since, on the expiry of the period laid down in Article 17(2) of Regulation (EC) No 850/2004, the Council had neither adopted the proposed measures nor indicated its opposition to them, they should, under the third subparagraph of Article 5(6) of Council Decision 1999/468/EC (4), be adopted by the Commission, HAS ADOPTED THIS REGULATION: Article 1 Annexes IV and V to Regulation (EC) No 850/2004 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 158, 30.4.2004, p. 7; corrected by OJ L 229, 29.6.2004, p. 5. (2) OJ L 332, 28.12.2000, p. 91. (3) OJ L 114, 27.4.2006, p. 9. (4) OJ L 184, 17.7.1999, p. 23. ANNEX Annexes IV and V to Regulation (EC) No 850/2004 are amended as follows: 1. Annex IV is amended as follows: Footnote (**) is replaced by the following: (**) The limit is calculated as PCDD and PCDF according to the following toxic equivalency factors (TEFs): PCDD TEF 2,3,7,8-TeCDD 1 1,2,3,7,8-PeCDD 1 1,2,3,4,7,8-HxCDD 0,1 1,2,3,6,7,8-HxCDD 0,1 1,2,3,7,8,9-HxCDD 0,1 1,2,3,4,6,7,8-HpCDD 0,01 OCDD 0,0003 PCDF TEF 2,3,7,8-TeCDF 0,1 1,2,3,7,8-PeCDF 0,03 2,3,4,7,8-PeCDF 0,3 1,2,3,4,7,8-HxCDF 0,1 1,2,3,6,7,8-HxCDF 0,1 1,2,3,7,8,9-HxCDF 0,1 2,3,4,6,7,8-HxCDF 0,1 1,2,3,4,6,7,8-HpCDF 0,01 1,2,3,4,7,8,9-HpCDF 0,01 OCDF 0,0003 2. Annex V is amended as follows: (a) Part 1 is amended as follows: (i) the following is added after R1 Use principally as a fuel or other means to generate energy, excluding waste containing PCBs: R4 Recycling/reclamation of metals and metal compounds, under the following conditions: The operations are restricted to residues from iron- and steel-making processes such as dusts or sludges from gas treatment or mill scale or zinc-containing filter dusts from steelworks, dusts from gas cleaning systems of copper smelters and similar wastes and lead-containing leaching residues of the non-ferrous metal production. Waste containing PCBs is excluded. The operations are restricted to processes for the recovery of iron and iron alloys (blast furnace, shaft furnace and hearth furnace) and non-ferrous metals (Waelz rotary kiln process, bath melting processes using vertical or horizontal furnaces), provided the facilities meet as minimum requirements the emission limit values for PCDDs and PCDFs laid down in Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste (1), whether or not the processes are subject to that Directive, and without prejudice to the other provisions of Directive 2000/76/EC where it applies and to the provisions of Directive 96/61/EC. (ii) the following sentence is inserted before the last sentence: Where only part of a product or waste, such as waste equipment, contains or is contaminated with persistent organic pollutants, it shall be separated and then disposed of in accordance with the requirements of this Regulation.; (b) in Part 2, footnote 6 is replaced by the following: (6) The limit is calculated as PCDD and PCDF according to the following toxic equivalency factors (TEFs): PCDD TEF 2,3,7,8-TeCDD 1 1,2,3,7,8-PeCDD 1 1,2,3,4,7,8-HxCDD 0,1 1,2,3,6,7,8-HxCDD 0,1 1,2,3,7,8,9-HxCDD 0,1 1,2,3,4,6,7,8-HpCDD 0,01 OCDD 0,0003 PCDF TEF 2,3,7,8-TeCDF 0,1 1,2,3,7,8-PeCDF 0,03 2,3,4,7,8-PeCDF 0,3 1,2,3,4,7,8-HxCDF 0,1 1,2,3,6,7,8-HxCDF 0,1 1,2,3,7,8,9-HxCDF 0,1 2,3,4,6,7,8-HxCDF 0,1 1,2,3,4,6,7,8-HpCDF 0,01 1,2,3,4,7,8,9-HpCDF 0,01 OCDF 0,0003 (1) OJ L 332, 28.12.2000, p. 91.